In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-321 CR

____________________


DERREK JOSEPH HERNANDEZ, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 76924




MEMORANDUM OPINION
	Derrek Joseph Hernandez pleaded guilty to aggravated assault pursuant to a plea
bargain.  The trial court deferred adjudication, placed Hernandez under community
supervision and assessed a fine of one thousand dollars.  Subsequently, the State moved
to adjudicate guilt.  Hernandez pleaded true to the allegations in the State's motion.  The
trial court found Hernandez guilty and sentenced him to ten years' confinement in the
Texas Department of Criminal Justice, Institutional Division.  Hernandez filed a general
notice of appeal. 
	 Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal.  See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On December 12, 2002,
Hernandez was given an extension of time in which to file a pro se brief.  Hernandez filed
a brief which only requests that we reverse the judgment and give him another opportunity
to attend a substance abuse program.
	The general notice of appeal filed by Hernandez failed to invoke our appellate
jurisdiction.  See Tex. R. App. P. 25.2(b)(3); Vidaurri v. State, 49 S.W.3d 880, 883-85
(Tex. Crim. App. 2001).  We have reviewed the clerk's record and the reporter's record,
and find no arguable error requiring us to order appointment of new counsel.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  Hernandez raises no
arguable issue for review.  See Tex. R. App. P. 33.1.  Accordingly, we dismiss the appeal
for want of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Submitted on March 28, 2003  
Opinion Delivered April 9, 2003
Do not publish 

Before McKeithen, C.J., Burgess, and Gaultney, JJ.